Peck, J.
This is an action, brought by Upton, as assignee in the bankruptcy of the Great Western Insurance Co., against Kent to recover an alleged balance with interest on a contract of purchase of the stock of the company: defence was made, trial had, and verdict and judgment were rendered for the assignee, and Kent appeals. The same question of jurisdiction arises, and in the same way in this case, as in the case of Daniel McLaughlin against the same assignee, which last mentioned case has been decided at this term. The opinion in that case applies to this one.
The judgment rendered below is reversed, and the case dismissed with costs to the plaintiff in error in the district court and of the appeal.
Blair, J., dissenting.
Judgment reversed.